Cross appeals from a judgment of the Supreme Court at Special Term (Hughes, J.), entered June 11, 1984 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent Commissioner of Health revising petitioner’s Medicaid reimbursement rate for 1983 and to permanently enjoin recoupment of alleged overpayments based on said determination.
Judgment affirmed, without costs (see, Matter of Cattaraugus County Nursing Home v Axelrod, 107 AD2d 950, 952, Iv granted 65 NY2d 604; Matter of Cortlandt Nursing Home v Axelrod, 99 AD2d 105, 109, Iv granted 64 NY2d 602). Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.